Citation Nr: 9924644	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for conversion 
reaction manifested by camptocormia and functional hearing 
loss.  

2.  Entitlement to an increased evaluation for a contusion 
and acute strain of the low back with residual pain, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1983.  

This appeal arises from October 1995 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle Washington and Oakland, California, 
which denied increased rating for conversion disorder and a 
low back disorder; and a total rating based on 
unemployability due to service connected disability.  The 
veteran's appeal was transferred to the Board of Veterans' 
Appeals (Board) from the Los Angeles, California RO.  


FINDINGS OF FACT

1.  The veteran's chronic low back strain with contusion does 
not produce muscle spasm on extreme forward bending, loss of 
lateral spine motion or more than slight limitation of motion 
of the lumbar spine.  

2.  The veteran's complaints of pain are not supported by 
adequate pathology.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic low back strain with contusion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14

38 C.F.R. § 3.102, 4.7 (1998), provides that when a 
reasonable doubt arises regarding the degree of disability 
such doubt should be resolved in favor of the claimant.  

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position A 10 
percent evaluation may be assigned for lumbosacral strain 
with characteristic pain on motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1998).  

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation may be assigned 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
may be assigned for pronounced intervertebral disc syndrome.  
38 C.F.R. Part 4, Diagnostic Code 5293.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

While in service in October 1982 the veteran was admitted to 
the hospital.  He had been brought to the emergency room 
after he was injured during a parachute jump.  He sustained a 
mild concussion.  He was complaining of pain in the neck and 
lumbar spine.  Tenderness was initially elicited over the 
lower left posterior ribs.  The morning after admission the 
pain had shifted to the region of L3.  Lumbar spine X-rays 
revealed no fracture and specifically no fracture of any 
transverse process.  The veteran was reluctant to ambulate 
because of continued pain in the cervical and particularly 
the lumbar spine.  An orthopedic consultant concurred with 
the previous diagnosis of cervical and lumbar muscle spasm.  
Continuation of previous therapy of analgesics and muscle 
relaxants was recommended.  Ambulation commenced with some 
difficulty.  

January 1983 records from Walter Reed Army Medical Center 
reveal that the veteran had had intense localized lower 
lumbar pain when he attempted to walk in an upright posture 
ever since his injury in a parachute jump in October 1982.  
Since his injury he had been either on the Orthopedic or 
Inpatient psychiatric service at Womack Army Hospital, except 
for a brief period in November 1982.  The parachute injury 
occurred after he jumped from an altitude of approximately 
800 feet with full gear and while in descent having his lines 
tangle somewhat.  As he attempted to land he struck the 
ground with the right side of his back and felt as if he had 
"snapped in half."  He reported that he might have lost 
consciousness temporarily and then felt shaky.  He initially 
described a tingling of the lateral toes of his right foot 
and tingling of the ulnar aspect of his left hand.  Both 
cleared up quickly during his hospital stay.  

The veteran continued to have neck and low back pain.  It was 
more severe on the left.  He denied radiation of the pain 
into the lower extremities.  Any effort at erect ambulation 
produced intense sharp, nonradiating pain in his low back at 
approximately the L5-S1 level.  The pain was relieved by 
assuming the supine, but not prone position.  He was able to 
ambulate in an extremely stooped posture with flexure of the 
hips with his head parallel with the ground.  Tests at Womack 
Hospital included normal X-rays and a normal bone scan.  
Because of the impression by the Orthopedic Staff that the 
veteran's pain could not be explained by his injury, he was 
evaluated by the Psychiatry service.  The diagnosis was 
psychogenic pain.  

After the veteran was admitted to Walter Reed, consults from 
the orthopedic and neurology departments were conducted.  He 
was treated with physical therapy and intensive individual 
psychotherapy.  The diagnosis on Axis I was conversion 
disorder (camptocormia and functional hearing loss) 
manifested by characteristic stooped anthropoid posture, and 
nonorganic hearing loss demonstrated on audiology 
examination.  It was judged to be psychological in etiology 
because the symptoms enabled the veteran to obtain 
environmental support that would otherwise not be 
forthcoming.  The symptoms enabled the veteran to avoid 
activities that were perceived as noxious to him, with no 
evidence to account for a physical or pathophysiological 
mechanism that could cause the symptoms.  The diagnosis on 
Axis III was compression fracture of L1, resolved, injury 
incurred in parachute jump.  

The veteran's service separation examination in January 1983 
noted that the spine and other musculoskeletal system were 
normal.  The psychiatric evaluation noted conversion disorder 
(camptocormia.)

In August 1983 the Social Security Administration arranged 
for the veteran to be examined by a private orthopedic 
surgeon.  Examination revealed that the veteran walked with a 
marked deformity of his spine.  

The veteran walked with a marked kyphotic curve over his 
dorsal and lumbosacral area.  He was not using any ambulatory 
aids.  He had some difficulty undressing.  He had a mild 
degree of discomfort and difficulty getting on and off the 
examining table.  It took seven minutes for him to get 
completely straight on his back and relax the muscles of his 
back to relieve the kyphotic curvature.  Examination of the 
back revealed kyphotic posture.  There was some degree of 
tenderness over the lower lumbar spine.  Trendelenburg's test 
was normal.  There was a mild degree of discomfort on 
percussion of the lower lumbar and upper sacral area.  
Forward flexion was to 90 degrees with difficulty.  

The veteran was able to bend to only 70 degrees with a 
moderate degree of discomfort.  Side tilting was full with 
slight degree of discomfort.  The pain was localized over the 
lower lumbar and upper sacral area.  Straight leg raising of 
both lower extremities was to 70 degrees and painful.  Pain 
radiated from the lower back in the form of pressure to the 
posterior aspect of both thighs.  The deep tendon reflexes of 
the knee and ankle were completely normal, bilaterally.  
There was no sensory or motor deficit in either lower 
extremity.  X-rays of the lumbosacral spine failed to show 
any fracture, compression or dislocation of the lumbar and 
lumbosacral area.  The orthopedic surgeon wrote the following 
recommendation:  In my opinion, (the veteran) has functional 
disability in the form of marked degree of muscle spasm of 
the lower back with kyphotic curvature.  

A VA examination was performed in November 1983.  The veteran 
stated that he was stiff in the morning.  He had a throbbing 
in his back almost every night.  As he walked he had a 
shifting sharp pain at waist level.  He could not easily 
transfer his weight from one leg to the other.  He was unable 
to carry his child.  When he drove he had a stabbing pain in 
the dead center of his back, when he shifted his weight or 
turned.  Examination revealed that the veteran stood at a 32 
degree angle.  He could not easily straighten himself.  He 
did not extend his spine to zero degrees.  He could flex to 
180.  Lateral inclination was difficult to evaluate due to 
his flexion.  Rotation was not perceptible.  

Review of X-rays revealed obliteration of the left sacro-
iliac joint and a narrowing of the L1 vertebra.  The X-ray 
reports of the lumbar spine stated that the vertebral bodies, 
the discs and pelvis were unremarkable.  The diagnosis was 
contusion and acute low back strain, with residual constant 
pain in the back.  However, X-rays taken a year later do not 
show any compression fracture in the lumbosacral spine.  

A private physician examined the veteran in March 1984.  The 
veteran walked with an abnormal gait with the left leg widely 
abducted.  There was tenderness and spasms on palpation of 
the low back region.  He was able to flex to 70 degrees and 
extend to 20 degrees.  Deep tendon reflexes were equal and 
active.  There were no motor or sensory deficits.  There was 
no weakness of the great toes.  Straight leg raising was 
negative.  He was able to squat and arise from that position.  
He was able to walk on his toes and heels.  X-rays were made 
which showed a slight compression of L1 which could be 
compatible with an old injury.  The examiner's opinion was 
that the veteran apparently sustained a compression type 
injury to L1 and had some psychiatric problems which were 
diagnosed as a conversion disorder.  The discomfort the 
veteran was experiencing seemed out of proportion from the 
findings.  The examiner suggested a psychiatric evaluation.  

In April 1984 the RO granted service connection for 
conversion disorder manifested by camptocormia and functional 
hearing loss.  The RO deferred a decision as to the residuals 
of a back injury.  

A VA examination was performed in November 1985.  Forward 
flexion was to within two inches from the floor with pain.  
The contours were normal.  Flexion was to 40 degrees 
bilaterally.  There were no muscle spasms.  X-rays of the 
lumbar spine did not identify any abnormality.  The diagnosis 
was chronic lumbosacral strain.  

In December 1985 the RO granted service connection for 
contusion and acute low back strain with residual pain in the 
back.  A 20 percent rating was assigned from June 1983 to 
March 1986.  A 10 percent rating was assigned from March 
1986.  

The Maryland Disability Determination program arranged for 
the veteran to be examined in July 1987.  The veteran 
complained of chronic back pain.  He walked with a lurching 
type gait, suggestive of athetoid motions.  On examination of 
the spine, "there was fixed deformity" or scoliosis, but 
the veteran held the spine in a variety of shifting postures.  
Some of which he said he used to avoid pain.  He was able to 
bend forward to 90 degrees, extend backwards 20 degrees and 
bend 40 degrees to the right and left.   He was able to turn 
60 degrees to the right and left.  

The veteran could stand on either leg and balance upon his 
toes and heels.  Reflexes were present at the knees and 
ankle.  There was no spasticity to general tone or atrophy of 
the lower extremities or muscular contractures.  He was able 
to squat effectively, but with excess motion suggestive of 
athetoid.  In summary the examiner stated that the veteran's 
had unusual motions of the spine, but no clear structural 
deformity.  His claim for disability was based on subjective 
complaints of pain.  The findings were compatible with 
psychiatric diagnosis of conversion reaction.  

VA examination was conducted in June 1989.  The veteran 
complained of constant relapses of continuing pain in the 
lower back.  It caused limited movement.  The examiner stated 
that the veteran complained of radicular pain.  The pain was 
somewhat relieved by ambulation.  The pain was worsened by 
prolonged sitting or standing.  The examiner noted that the 
veteran had an ancillary diagnosis of conversion disorder 
(which might be operant), but had definite physical symptoms.  
The veteran had never undergone an electromyograph 
examination.  He had to discontinue private contracting jobs 
as a roofer secondary to low back pain.  Left straight leg 
raising was negative to 90 degrees.  

The veteran complained of numbness of the left middle three 
toes and a pins and needles sensation.  He stated that he 
also had service records showing an old disc problem at L5.  
The diagnosis was chronic low back pain with radiographic 
evidence of compression fracture and probable T11-12 
radiculopathy.  

In January 1995 the veteran was examined by a private 
physician for the Division of Disability Determination 
Services.  Examination revealed normal gait and station 
although the veteran walked with care.  He could easily walk 
on his heels and toes.  He could squat, arise from a 
squatting position, bend dress and undress and get up and 
down from a chair and get on and off the examination table 
with ease.  His muscle bulk was normal.  There was mild 
restricted range of motion in the back which was not 
significant.  There was no tenderness over L1, either to 
palpation or percussion.  

There was no spasm in the back.  The main physical finding 
was pronounced pain augmentation behavior.  Rotation of the 
pelvis gently from side to side caused pain over the sacrum.  
He refused to hop on either leg.  Light pressure on the head 
caused pain over the sacrum.  Distraction straight leg 
raising while sitting was normal.  There was over reaction to 
touch over the sacrum.  X-rays of the lumbar spine were 
essentially normal with no residuals of lumbar fracture, if 
there really was a fracture.  Under the heading diagnosis the 
physician stated that there were no physical findings that 
would keep the veteran from working an 8 hour day, 40 hours a 
week.  Sitting, standing, moving about, lifting, carrying, 
handling objects, hearing, speaking and traveling would all 
be unimpaired.  

An undated Range of Joint Motion Evaluation Chart noted 
extension to 5 degrees and flexion to 75 degrees.  Lateral 
flexion was to 25 degrees to the left and 20 degrees to the 
right.  Mild restriction was noted.  

VA records of hospitalization from February 1995 included 
complaints of severe back pain.  There was mild tenderness of 
the lower back.  

A VA examination was conducted in September 1997.  The 
veteran complained of chronic back pain with stiffness in the 
lower back.  He had recurring numbness in the top of his feet 
and hips.  The VA examiner reported examination of the 
cervical spine.  No findings as to the lower back were noted.  
X-rays of the lumbar spine revealed a normal examination of 
the lumbar spine.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1998.  The veteran testified that he had 
problems walking, mostly early in the morning.  (T-3)  The 
veteran testified that he is unable to work.  

In July 1998 a VA examination was conducted.  The veteran 
indicated that he had left throbbing back pain that occurred 
daily.  It took his breath away.  He had at least one such 
spasm daily.  He also had numbness in the top of his left 
foot.  Examination revealed that back musculature was 
basically normal, although the veteran trembled periodically.  
Flexion was noted as 35/90.  Extension with poor effort was 
0/25.  Lateral motion was 25/25.  Flexion as well as 
extension provoked pain at the listed degrees of motion.  
There was diminished sensation in the dorsum of the left 
foot, otherwise, it was normal.  

Reflexes were symmetric.  There was no generalized muscle 
weakness or wasting.  His gait was within normal limits.  The 
physician included a synopsis of his review of the veteran's 
medical records.  X-rays revealed minimal scoliosis with 10-
15 degrees of convexity to the right.  There was minimal 
narrowing at L5-S1.  There was minimal flattening of the 
anterior superior aspect of L1, but no loss of height.  The 
anterior height of L1 was measured as 3.5 centimeters, which 
was equal to that measured in L2 and L3.  Impression: No 
compression fracture noted, although there was minimal 
flattening of the anterior superior aspect of L1.  There was 
minimal narrowing of L5-S1 and minimal scoliosis.  The 
diagnosis was lumbar strain with contusion.  


Under the heading for discussion the VA examiner noted that 
the veteran had limited back flexion and extension, but that 
the veteran had shown poor effort.  The pain in the lumbar 
area began and ended at the indicated degrees of motion.  The 
VA physician made the following comment:  

"Unfortunately, due to the patient's history of conversion 
reaction and presentation, I would deem the patient as a 
rather unreliable historian.  It would appear that his 
perceived limitations and complaints are out of proportion to 
anticipated as was noted by various physicians in the 
records."  Again, the wide convergence of opinion is that 
the patient did not sustain any fracture of the lumbar area.  
At least subjectively, his perceived spine pain seems to 
limit him.  However objectively based on the current 
information, he should be able to lift and carry occasionally 
40-50 pounds, frequently 20 pounds.  He can stand in some 
combination five to six hours, although repetitive bending 
and extension would be difficult given his perceptions.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

The veteran is seeking a higher evaluation than 10 percent 
for his low back strain with contusion.  The veteran's 
disability profile presents a complex combination of possible 
residuals of an actual injury to the low back and low back 
symptoms which have been attributed to a conversion disorder.  
The RO granted service connection for the residuals of the 
back injury which was characterized as chronic back strain 
with contusion and for the conversion disorder which included 
camptocormia.  

The regulations prohibit evaluating the same disability under 
two separate diagnoses.  Separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25 (1998); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1996); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  

In this case the Board has carefully reviewed the regulations 
regarding evaluating the same disability under two separate 
diagnostic codes.  The veteran is service connected and rated 
separately for conversion reaction.  One of the 
manifestations of that disability is camptocormia.  Since 
there is a separate rating based on the veteran's back 
disability which has been characterized as functional rather 
than pathological, the Board has carefully reviewed the 
claims folder for evidence that the veteran has pathological 
residuals of his parachute injury in service.  

In order to grant an increased rating the veteran must 
demonstrate muscle spasm on extreme forward bending.  In 
August 1983 a Social Security examiner opined that the 
veteran had functional disability in the form of marked 
degree of muscle spasm.  A VA examiner in November 1985 
specifically commented that there were no muscle spasms.  In 
June 1989 a VA examiner stated that the veteran had an 
ancillary diagnosis of conversion disorder but had definite 
physical symptoms.  A private physician who examined the 
veteran in January 1995 for the Division of Disability 
Determination Services found no spasm of the back.  The 
veteran told the VA examiner in July 1998 that he had at 
least one spasm which took his breath away, daily.  

In weighing the veteran's statement that he had "at least 
one spasm" daily the Board has noted that the VA physician 
in July 1998 characterized the veteran as an "unreliable 
historian."  Previous examiners also noted that the 
veteran's complaints of pain were not supported by the 
findings.  For that reason the Board has determined that the 
veteran's statements are not credible.  

The other criteria for a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 is loss of lateral spine 
motion.  VA examination in July 1998 revealed lateral motion 
of 25 degrees out of 25 expected or 25/25 as the examiner 
noted.  

The Board has concluded that the veteran's residuals of low 
back strain with contusion do not demonstrate the criteria 
for a 20 percent rating under diagnostic code 5295 for 
lumbosacral strain.

The veteran has not been found to have intervertebral disc 
syndrome as a manifestation of his service-connected low back 
disability; moreover, such disorder has not been shown by the 
evidence of record.  No basis exists upon which to predicate 
an increased evaluation under diagnostic code 5293 for 
intervertebral disc syndrome.

Alternatively, the Board has considered whether or not an 
increased rating based on limitation of motion due to pain is 
warranted.  In assessing the degree of disability, the 
guidance of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) must be considered.  In that case the Court held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered.  

The regulations provide that functional loss may be due to 
pain supported by adequate pathology.  38 C.F.R. § 4.40.  In 
July 1987 the private examiner concluded that the veteran's 
disability was based on subjective complaints of pain.  The 
findings were compatible with psychiatric diagnosis of 
conversion disorder.  Another private physician in January 
1995 concluded that there were "no physical findings" that 
would keep the veteran from working an 8 hour day.  The VA 
examiner in July 1998 characterized the veteran's perceived 
limitations and complaints as "out of proportion."  


As to any limitation of motion, in July 1987 the veteran was 
able to bend forward to 90 degrees and extend backwards to 20 
degrees.  In January 1995 a VA examiner characterized the 
veteran's restricted range of motion as mild, which was not 
significant.  An undated range of motion chart also noted 
only mild restriction.  The VA examiner in July 1998 stated 
that the veteran had shown poor effort in performing both 
flexion and extension.  

None of the physicians who examined the veteran have 
indicated that he has sufficient pathology to support the 
limited range of motion shown on several examinations.  

Based on the evidence of record, the Board has determined 
that a rating in excess of 10 percent based on limitation of 
motion of the lumbar spine is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

As to the criteria under 38 C.F.R. § 4.59 for arthritis, the 
Board notes that radiographic studies of the lumbar spine as 
recently as 1997 have been reported as normal.  Accordingly, 
no basis exists upon which to predicate a grant of 
entitlement to an increased evaluation under these criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
did not actually consider his claim in light thereof.  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA's Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating for low back strain with 
contusion is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is currently service connected for a conversion 
disorder.  In June 1998 the RO arranged for the veteran to be 
evaluated by a psychiatrist.  On Axis I the examiner 
diagnosed bipolar disorder, severe with psychotic features, 
with rapid cycling and conversion disorder with mixed 
presentation.  The examiner did a through review of the 
claims folder and included a synopsis of the medical evidence 
in his examination report.  A Global Assessment of 
Functioning Score (GAF) of 45 for bipolar disorder and a GAF 
of 55 for a conversion disorder were assigned.  

In the discussion the psychiatrist stated the following:

The time frame of the etiology of the 
patient's mood symptoms are less clear.  
There are no adequate records in the 
chart to help substantiate the etiology 
of this; however, by the patient's report 
he did experience significant depressions 
following his accident while he was in 
the service.  While he may not have had 
his first manic episode until after 
leaving the service, it is not uncommon 
for a patient with a bipolar disorder to 
have the first mood component be 
exhibited as a depressed state, thus if 
the patient was depressed as he states 
following his accident in the service, 
and later went on to experience manic 
episodes, his over all diagnosis of a 
bipolar disorder would have been 
considered to have begun at the time that 
he was still in service and thus would be 
considered service connected for this 
condition.  

Base(d) on his current evaluation and 
presentation, the patient is not felt to 
be able to work and this is the result of 
his bipolar disorder.  

I am unable to comment as to the 
limitations or affect of his conversion 
disorder on ability to work.  

The statement of the psychiatrist has raised an inferred 
claim for service connection for bipolar disorder.  See Akles 
v. Derwinski, 1 Vet. App. 228 (1991).  The examiner indicated 
that the veteran was unable to work due to his bipolar 
disorder.  In addition, the Board has noted that conversion 
disorder and bipolar disorder are evaluated under the same 
diagnostic criteria contained in 38 C.F.R. § 4.130.  

Appellant's claim for total disability because of individual 
unemployment is inextricably intertwined with the degree of 
impairment that is ultimately adjudicated.  See 38 C.F.R. § 
4.16 (1991): Babchak v. Principi, 3 Vet. App. 466 (1992).  

The Court has held that, if a recently-raised issue is 
"inextricably intertwined" with the issue or issues certified 
for appeal, they must be considered simultaneously.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

For that reason the veteran's claims for an increased rating 
for conversion disorder and a total rating must be remanded 
to the RO for consideration in conjunction with the inferred 
claim for service connection for a bipolar disorder.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him since service for any 
psychiatric symptomatology.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should again be scheduled 
for a psychiatric examination to 
determine the current severity of his 
conversion disorder and to determine the 
etiology of his bipolar disorder.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

After examining the veteran and reviewing 
his history, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
bipolar disorder had it origins in 
service or during the initial post 
service year.  

If the examiner indicates that the 
bipolar disorder was not first manifested 
in service or during the initial post 
service, the psychiatrist should identify 
and describe the symptomatology 
attributable to only to the conversion 
disorder and express an opinion as to 
whether there is a causal relationship 
between the service-connected conversion 
disorder and bipolar disorder and/or 
whether the service-connected conversion 
disorder aggravates the bipolar disorder.  
The report of examination should contain 
a detailed account of all manifestations 
of the conversion disorder and other 
symptomatology found present.  

The examiner must comment on the extent 
to which the conversion disorder affects 
occupational and social functioning.  





A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning), with an explanation of 
the numeric code assigned, is to be 
included.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO adjudicate the 
issue of service connection for bipolar 
disorder, and readjudicate the issue of 
entitlement to an increased evaluation 
for conversion disorder, and a total 
disability rating for compensation 
purposes on the basis of individual 
unemployability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  The case should then 
be returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







